internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp-plr-115712-00 date date savings bank mhc mid-tier holding_company holding_company date a date b y z dear this letter replies to your date request for rulings on the federal_income_tax consequences of a proposed transaction the facts presented indicate that mhc is a federally chartered mutual holding_company using the accrual_method of accounting mhc files its tax_return on a date a fiscal_year basis as a mutual company it has no capital stock outstanding instead mhc is owned by its members mhc owns approximately y of the outstanding_stock of mid-tier holding_company a federally chartered corporation the remaining z of mid-tier holding is owned by the public mid-tier holding_company owns all of the stock of savings bank savings bank is a federally chartered stock savings bank for valid business reasons the following transactions are proposed i savings bank will incorporate holding_company plr-115712-00 ii iii iv v vi mhc will convert its federal mutual holding_company charter to that of an interim federal stock savings bank and will thereby become interim bank mid-tier holding_company will adopt an interim federal stock savings bank charter and will thereby become interim bank interim bank will then merge with and into savings bank with savings bank as the surviving entity merger one immediately after mhc becomes interim bank pursuant to changing its federal charter interim bank formerly mhc will merge with and into savings bank with savings bank surviving merger two the shares of mid-tier common_stock previously held by interim bank formerly mhc will be canceled as part of merger two members of mhc who possess equity interests in mhc immediately prior to merger two will exchange these interests in mhc for substantially_similar interests in a liquidation account to be established by savings bank or savings bank liquidation interests the amount in the liquidation account will be the amount of dividends waived by mhc plus the greater of a of retained earnings as of date b or b y of mid-tier holding company’s total shareholders’ equity as reflected in its latest statement of financial condition holding_company will form an interim federal stock savings bank as a wholly owned subsidiary to be known as interim bank immediately following merger two interim bank will merge with and into savings bank with savings bank as the surviving entity ie merger three as a result of merger three bank common_stock deemed held by public stockholders will be converted into holding_company stock based upon the exchange ratio which is designed to ensure that the same public stockholders will own approximately the same percentage of holding_company stock as the percentage of mid-tier common_stock owned by them immediately prior to merger before giving effect to a cash paid in lieu of fractional shares and b any shares of holding_company stock purchased by public stockholders in holding company’s initial_public_offering vii simultaneously with the conversion and reorganization holding_company shall sell its common_stock in an initial_public_offering viii members of mhc possessing savings bank liquidation account interests as a result of merger two will continue to maintain such interests upon the completion of merger two and merger three plr-115712-00 the taxpayer has submitted the following representations concerning the proposed series of transactions a b c to the taxpayer’s representatives knowledge and belief merger one will qualify as a reorganization within the meaning of sec_368 of the code to the taxpayer’s representatives knowledge and belief merger two will qualify as a reorganization within the meaning of sec_368 of the code to the taxpayer’s representatives knowledge and belief merger three will qualify as a reorganization within the meaning of sec_368 and a e of the code based solely on the information submitted and the representations set forth above we rule as follows the exchange of membership interest in mhc for interests in the savings bank liquidation interest will satisfy the continuity_of_interest requirement of sec_1_368-1 of the income_tax regulations the savings bank liquidation account interests and the shares of savings bank common_stock held by mhc after merger but before merger will be disregarded in determining whether an amount of savings bank voting_stock that constitutes control of savings bank is acquired by holding_company in exchange for voting_stock of holding_company in merger the exchange of holding_company voting_stock for savings bank stock in merger will satisfy the continuity_of_interest requirement of sec_1_368-1 and e no opinion is expressed on the tax treatment of the transactions under other provisions of the internal_revenue_code and income_tax regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of merger merger or merger qualifies as a reorganization under sec_368 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is plr-115712-00 relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jasper l cummings associate chief_counsel by lewis k brickates assistant to the branch chief
